DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2020 has been entered.


Response to Amendment
            The amendment filed 08/07/2020 has been entered.  Claims 1-14 and 16-26 remain pending in the application.  Claims 5-8, 12 and 17-26 remain withdrawn from consideration.  


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/12/2021 and 02/04/2021 have been considered by the examiner.  It is noted that JP 2014-6344, submitted on 01/12/2021 is misidentified on the IDS.  This reference has been cited on a PTO-892 for Applicant’s convenience.  No further action is required.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the disclosure needs to disclose the treatment being “an electrical insulator’.  Currently, the disclosure enables the treatment “reduces static charge buildup” (Paragraph 0036, line 3, as published) however this does not inherently mean “an electric insulator”, since there are different ways to “reduce static charge buildup without using “an electric insulator” such as changing the humidity or grounding the device.  Further, not all the treatment options listed in the disclosure, such as cotton . 

	
 Claim Rejections - 35 USC § 112
Claims 1-4 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The “treatment comprises an electrical insulator” (Claim 1, line 6) is not disclosed in the originally file specification.  While, an electric insulator, is one way to reduce static buildup, there are other such as grounding and changing the humidity.  Since an electric insulator is not mentioned in the originally filed disclosure, there is no evidence on the record to suggest that Applicant envisioned an electric insulator as a treatment to reduce static buildup.  Accordingly, Applicant has not demonstrated possession of the claimed invention at the time the application was filed.  The “treatment comprises an electrical insulator” is new matter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claim 13, line 8, recitation of “about the tubular core” is not clear in context.  It is unclear as to where on the tubular core about refers?  This limitation would be clearer if rewritten as --about the outer surface of the tubular core--.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashton et al. US Pub. 2014/0378805.

With respect to Claim 13, Ashton et al. disclose an irrigation system (see Figure 2) for use with an irrigated electrophysiology (“catheterization procedure on a heart”, Paragraph 0047, lines 1-4) catheter 70, comprising: a peristaltic pump 64; and a pump interface tubing 66 (see Figure 2) comprising: a tubular core (I.D. of 66 n Figure 2) 

With respect to Claim 14, as it depends from Claim 1, Ashton et al. disclose the treatment (“anti-static chemical”, Paragraph 0095, lines 1-2) reduces (“anti-static”) static (“triboelectric charge”, Paragraph 0070, lines 1-13) buildup on the pump interface tubing 66 resulting from operation (“rotating contact”, Paragraph 0070, lines 1-13) of the peristaltic pump 64.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zumbrum US Pub. 2006/0018777, in view of Selman et al. US 8,613,415, as an evidentiary reference.

With respect to Claim 1, Zumbrum discloses a pump 22 interface tubing 10 for use in a peristaltic pump (see Figure 2), the pump interface tubing 10 comprising: a tubular core 12 having an outer surface (O.D. of 12); and a treatment 16 on the outer surface (O.D. of 12) of the tubular core 12, wherein the treatment reduces static charge buildup on the tubular core during operation of the peristaltic pump 22, and wherein the treatment 16 comprises an electrical insulator (“nitrile”, Claim 6, line 5, well known in the art as an electrical insulator, see Applicant’s Claim 4).  Although, Zumbrum discloses most of the limitations of the claim, including an electrical insulator (“nitrile”) on a tubular core 12, Zumbrum is silent on the “treatment reduces static charge buildup”.  However as evidenced by Selman et al. an electrical insulation material, e.g. rubber, advantageously reduced static charge (Column 2, lines 19-22).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the electrical insulator to have reduce static charge buildup, because as evidenced by Selman et al., it was old and well known in the art to do so. 
Applicant’s use of a treatment which reduces static charge buildup to address the particular problem of static charge buildup in a pump and irrigation system; the examiner notes that while Selman does not teach a pump or irrigation system, Selman does teach a solution to the problem of static electricity buildup which is reasonably 

With respect to Claim 2, as it depends from Claim 1, Zumbrum discloses the tubular core 12 comprises a first material (“fluoroplastic”, Paragraph 0025, lines 3-4) and wherein the treatment 16 comprises a layer of a second material (“nitrile”, Claim 6, line 5) different from the first material (fluoroplastic is different than nitrile) formed about the tubular core 12 (see Figure 2).
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

With respect to Claim 4, as it depends from Claim 2, Zumbrum discloses the second material (material of 16, “nitrile”, Claim 6, line 5) comprises a nitrile (“nitrile”).
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
With respect to Claim 9, as it depends from Claim 1, Zumbrum discloses the treatment 16 further resists abrasion (“inventive liner was not damaged”, Paragraph 0052, lines 1-8) of the tubular core 12 during operation (“433 hours at 125 rpm”) of the peristaltic pump 22.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zumbrum, in view of Selman et al. (both mentioned previously), in further view of Peretto et al. US Pub. 2010/0164730, as an evidentiary reference.

With respect to Claim 3, as it depends from Claim 2, although Zumbrum discloses most of the limitations of the claim, including a second material (“nitrile”, Claim 6, line 5) and a first material (“fluoroplastic”, Paragraph 0025, lines 3-4), Zumbrum is silent on the second material is closer to zero on a triboelectric scale than the first material.  However, as evidenced by Peretto et al. the position of the materials on a triboelectric scale are result effective variables and increasing the distance between them results in a greater triboelectric effect (Paragraph 0048, lines 1-6).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the second material being closer to zero on a triboelectric scale than the first material, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zumbrum, in view of Selman et al. (both mentioned previously), in further view of Keh et al. US Pub. 2012/0165735.

With respect to Claim 10, as it depends from Claim 1, although Zumbrum discloses most of the limitations of the claim, including a pump interface tubing 10 (see Figure 1) having a first key (see Figure 2, 25/24) at a first end 24 of the pump interface tubing 10; and a second key 25/26 at a second end 26 of the pump interface tubing 10, Zumbrum is silent on the first key and the second key are adapted to interconnect the pump interface tubing with an irrigation tube.  Keh et al. disclosing a peristaltic pump, specifically teach a first key (“a first key” is inherent in “can be coupled to a suitable reservoir”, Paragraph 0022, lines 3-6) and a second key (“a second key” is inherent in “can be coupled to an irrigation electrophysiology catheter”, Paragraph 0022, lines 3-6) are adapted (Paragraph 0022, lines 1-10) to interconnect the pump interface tubing 22 with an irrigation tube (“catheter”, Paragraph 0022, lines 1-10).  Keh et al. disclose the keys and irrigation tube advantageously delivered an irrigation fluid (Paragraph 0022, lines 6-10, also see Paragraph 0005, lines 1-7).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the keys and irrigation tube taught by Keh et al., in the pump disclosed by Zumbrum, to have advantageously delivered an irrigation fluid.
Also, it has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation, but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zumbrum, in view of Selman et al. (both mentioned previously), in further view of Sarkar et al. US Pub. 2014/0246110.

With respect to Claim 11, as it depends from Claim 1, although Zumbrum discloses most of the limitations of the claim, including a treatment 16 on a tubular core 12, Zumbrum is silent on the treatment extends along less than an entire length of the outer surface of the tubular core.  Sarkar et al. disclosing a layered tube, (see title), specifically teach a treatment 130 extends along less than an entire length (Paragraph 0082, lines 14-15) of the outer surface (O.D. of 120) of the tubular core 110/120.  Sarkar et al. teach the treatment extending along less than the entire length advantageously fortified the bending areas of the tube (Paragraph 0082, lines 16-18).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used treatment extending along less than the entire length of the core as taught by Sarkar et al., in the pump disclosed by Zumbrum, to have advantageously fortified the bending areas of the tube.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ashton et al. (mentioned previously), in view of Hattori et al. US Pub. 2004/0220301.

. 

Response to Arguments
Applicant's arguments filed 08/07/2020 have been fully considered but they are not persuasive.  See responses in the advisory Action of 09/16/2020.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. US Pub. 2002/0160244 teach nitrile is a well-known electrical insulator.  (See Paragraph 0058.)
Bigex et al. US Pub. 2013/0108250 teach a multi-layer hose with an electrically insulating outer layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Timothy P. Solak
/tps/
Art Unit 3746
03/05/2021

/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746